DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Continuation Data
3.	This application is a Continuation of PCT/JP2020/001669 filed January 20, 2020.
Information Disclosure Statement

4.	The Information Disclosure Statements filed on December 2, 2020, December 10, 2020, and January 13, 2021 have been considered. Initialed copies of Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The term “large potential” in claims 1 and 13 is a relative term which renders the claim indefinite.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1-3, 13, 14, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakano et al (2014/0203981), hereinafter Nakano.
	With respect to claims 1 and 13, Nakano discloses in paragraphs 0018 and 0068-0072 as well as figures 1A and 1B, an RFID tag comprising a first plane conductor; a second plane conductor that at least partially faces the first plane conductor; an RFIC, a capacitor, and an inductor that form a part of a closed current loop; and at least one terminal, wherein the closed current loop has a first connection point electrically connected to the first plane conductor, and a second connection point electrically connected to the second plane conductor, such that the first and second connection points have a large potential difference therebetween, and wherein the at least one terminal projects outward from a region where the first plane conductor faces the second plane conductor.
	With respect to claims 2, 3, 16, and 17, Nakano illustrates in figure 1B, the RFID tag, wherein the second plane conductor entirely faces the first plane conductor and further illustrates the terminal being electrically connected to the second plane conductor (paragraphs 0069 and 0072).
	With respect to claim 14, Nakano discloses in paragraph 0154, the RFID tag-equipped article, wherein the at least one terminal is fixed to the article by welding or screwing.
Allowable Subject Matter
8.	Claims 4-12, 15, and 18-20 are objected to as being dependent upon a rejected base claim and also objected to above, but would be allowable if rewritten in 
	The following is an examiner’s reason for allowance: Although Nakano teaches an RFID tag including a first and second plane conductor, an RFIC, capacitor, and inductor that form part of a closed current loop, at least one terminal, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 4-12, 15, and 18-20 of the present claimed invention. Specifically, prior art fails to teach the claimed RFID tag, further comprising a third plane conductor that is electrically connected to the first plane conductor, wherein the at least one terminal is electrically connected the third plane conductor and projects outward from an outer edge of the first plane conductor in a direction parallel thereto; further comprising a third plane conductor that forms a capacitor with the first plane conductor, wherein the at least one terminal is electrically connected the third plane conductor and projects outward from an outer edge of the first plane conductor in a direction parallel thereto. Prior art further fails to teach the claimed RFID tag, wherein the first plane conductor is a plane conductor disposed on a circuit board, the second plane conductor is a metal plate, and the at least one terminal is disposed on a part of an outer edge of the metal plate and further fails to teach the RFID tag, wherein the first plane conductor is coupled between the capacitor and the inductor to form the part of the closed current loop. Prior art additionally fails to teach the RFID tag-equipped article, wherein the article includes a fitting portion into which at least a part of the RFID tag is fitted, and the at least one terminal is attached to the article with the RFID tag fitted in the fitting portion; further comprising a third plane conductor that is electrically 
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Nakano et al (2013/0307749) and Ochi (2020/0302260).
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 12, 2021